 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TANISHIA SAVANNAH WILLIAMS,                       No. 2:20-cv-01519 JAM GGH P
12                       Petitioner,
13           v.                                         ORDER
14    MICHAEL PALLARES, Acting Warden,
15                       Respondents.
16

17          Petitioner has filed requests for an appointment of counsel. ECF Nos. 19, 21, 22. There

18   currently exists no absolute right to appointment of counsel in habeas proceedings. See Nevius v.

19   Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the

20   appointment of counsel at any stage of the case “if the interests of justice so require.” See Rule

21   8(c), Fed. R. Governing § 2254 Cases. In the present case, the court does not find that the

22   interests of justice would be served by the appointment of counsel at the present time.

23          In addition, petitioner has filed a second request for an extension of time to file a motion

24   to stay. ECF No. 22. Good cause appearing, the request will be granted.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Petitioner’s requests for appointment (ECF Nos. 19, 21, 22) of counsel is denied

27   without prejudice to a renewal of the motion at a later stage of the proceedings;

28          2. Petitioner’s request for an extension of time (ECF No. 22) is granted; and
                                                        1
 1          3. Petitioner is granted an additional thirty days to file a motion to stay pursuant to the
 2   court’s order dated April 2, 2021. Petitioner’s motion to stay is now due June 29, 2021.
 3   Dated: May 24, 2021
                                                /s/ Gregory G. Hollows
 4                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
